


110 HJ 26 IH: Providing for the reappointment of Walter

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 26
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2007
			Mr. Becerra (for
			 himself, Ms. Matsui, and
			 Mr. Sam Johnson of Texas) introduced
			 the following joint resolution; which was referred to the
			 Committee on House
			 Administration
		
		JOINT RESOLUTION
		Providing for the reappointment of Walter
		  E. Massey as a citizen regent of the Board of Regents of the Smithsonian
		  Institution.
	
	
		That, in accordance with section 5581 of
			 the Revised Statutes of the United States (20 U.S.C. 43), the vacancy on the
			 Board of Regents of the Smithsonian Institution, in the class other than
			 Members of Congress, occurring by reason of the expiration of the term of
			 Walter E. Massey of Georgia, is filled by reappointment of the incumbent for a
			 term of 6 years, effective March 17, 2007.
		
